TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00139-CR


In re M. Ariel Payan


Michael Sanchez, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 00-6317, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Michael Sanchez's appeal from a judgment
of conviction for capital murder.  The subject of this proceeding is M. Ariel Payan, appellant's
counsel.
Appellant's brief was originally due April 14, 2003.  The time for filing was extended
three times on counsel's motion.  On June 20, 2003, in granting the third motion, this Court ordered
counsel to tender a brief on appellant's behalf no later than July 28, 2003.  Counsel failed to file a
brief as ordered.
Therefore, the said M. Ariel Payan is ordered to appear in person before this Court
on the 15th day of October, 2003, at 8:30 o'clock a.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and
there to show cause why he should not be held in contempt and sanctions imposed for his failure to
obey the June 20, 2003, order of this Court.  This order to show cause will be withdrawn and the said
M. Ariel Payan will be relieved of his obligation to appear before this Court as above ordered if the
Clerk of this Court receives appellant's brief by October 13, 2003.
It is ordered September 22, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish